Fuller, J.
This appeal is from an order overruling a motion to dissolve an attachment issued in an action by plaintiff against defendant, a nonresident corporation, to recover $2,000 damages, claimed to have been sustained by reason of a failure upon the part of the defendant to convey to plaintiff certain real estate, at an agreed price of $3,200. Omitting formal parts the affidavit for an attachment is as follows: “This action is for the recovery of money only, by the above named plaintiff against the above named defendant; that a cause of action exists in favor of said plaintiff against said defendant, for which said action is commenced, or about to be, and that the amount *576of the plaintiff’s claim in said action is $2,000, and interest from the 15th day of January, 1894, over and above discounts and set-offs, and that the grounds of said claim and cause of action are as follows: That on the 15th day of January, 1894, the plaintiff and the defendant entered into a contract in writing by which the defendant agreed to convey to the plaintiff by deed the following real estate [here follows description of land] for the agreed price of $3,200; and that said defendant has wholly failed, and still tails and refuses, to comply with the terms of said contract, by conveying said premises to the plaintiff, according to the terms of the said contract, though the plaintiff has at all times been, and still is, ready and willing to comply with the terms of said contract on his part, and that the plaintiff has been damaged thereby in the sum of $2,000.”
The measure of damages applicable to cases like the pres-sent is fixed by section 4586 of the Compiled Laws, which provides that £ ‘the detriment caused by the breach of an agreement to convey an estate in real property, is deemed to be the price paid, and the expenses properly incurred in examining the title and preparing the necessary papers, with interest thereon; but adding thereto, in case of bad faith, the difference between the price agreed to be paid and the value of the estate agreed to be conveyed, at the time of the breach, and the expenses properly incurred in preparing to enter upon the land.” It is nowhere claimed that respondent ever prepared to enter upon the land, or that he has paid any part of the purchase price agreed upon, nor does it appear from the affidavit that he has sustained any injury, or incurred ány expense, in connection with the transaction. There is neither an allegation as to bad faith on the part of appellant, nor a statement as to the value of the real estate involved, at the _ time the alleged breach of contract occurred. The grounds upon which the claim is based are not stated as required by statute, and the amount thereof cannot be ascertained by any method of compur tation pr measure of damages suggested by the contract, or ip*577timated by the recitals of the affidavit. Assuming every fact stated in the affidavit to be true, except affiant’s opinion that he has suffered $2,000 damages, yet there is nothing to justify an inference or speculation as to the specific grounds of his claim,’' or the amount for which he should have judgment.
Although the views of the different members of this court were not in complete harmony in Coats v. Arthur (S. D.) 58 N. W. 675, the section of our statute upon which this attachment was based was construed, after a critical examination, to include all actions arising on contract for the recovery of money only, where the court may definitely determine from the contract the amount which plaintiff is entitled to recover, and to exclude from the operation of the statute all cases where the amount of the claim, in case of a recovery, can be ascertained by no known or fixed rule of law, but must be determined by a court or jury. Governed by the reasoning of the opinions of a majority of the court in that case, and applying the rule therein announced to the case before us, we are clearly of the opinion that the motion to dissolve the attachment should have been sustained. This view renders unnecessary any consideration of other questions specified in appellant’s motion to vacate and discharge the attachment. The order appealed from is reversed.